.,I
Case: 6:17-cr-00036-CHB-HAI Doc #: 261 Filed: 11/17/20 Page: 1 of 6 - Page ID#: 4833
                                                                                         Eastcm :Oistri~ o! XentuokY
                                                                                               FILED
                            IN THE UNITED STATES DISTRICT COURT                               NOV 17 2020
                           FOR THE EASTERN DISTRICT OF KENTUCKY
                                     SOUTHERN DIVISION                                            AT LONDON
                                                                                               ROBE~T R. CARR
                                          LONDON                                           CLERK U.S. DISTRICT COURT

      UNITED STATES OF AMERICA,

                     Plaintiff-Appellee,                    CASE NO. 6:17-cr-00036-CHB-HAI

             v.                                             JUDGE BOOM

      RODNEY SCOTT PHELPS,

                     Defendant-Appellant.


         DEFENDANT-APPELLANT'S MOTION FOR EXTENSION OF TIME TO SELF-
                           SURRENDER TO PRISON


             Defendant-Appellant, Rodney Scott Phelps, through appellate counsel, respectfully asks

      this Court for an extension of time to self-surrender to prison from January 1, 2021 to 30 days

      after the Sixth Circuit issues its decision if a new trial is not ordered. Reasons in support of this

      motion are more fully stated in the attached memorandum in support.

                                                    Respectfully submitted,
                                                       /2.--'t
                                                       CM   t "-..,
                                                       /4'\ ;'(
                                                       I
                                                                       ,I


                                                    Kort Gatterdam (0040434)
                                                    CARPENTER LIPPS & LELAND LLP
                                                    280 Plaza, Suite 1300
                                                    280 North High Street
                                                    Columbus, Ohio 43215
                                                    Telephone: (614) 365-4100
                                                    Facsimile: (614) 365-9145
                                                    E-mail: gatterdam@carpenterlipps.com

                                                    Counsel for Defendant-Appellant
Case: 6:17-cr-00036-CHB-HAI Doc #: 261 Filed: 11/17/20 Page: 2 of 6 - Page ID#: 4834




                                MEMORANDUM IN SUPPORT

        Defendant-Appellant Rodney Scott Phelps was convicted by a jury of one count of

 conspiracy to commit wire fraud and twelve counts of wire fraud. (ECF No. 214, Judgment,

 PageID#3853) On July 28, 2020, this Court sentenced Mr. Phelps to 108 months in prison. (ECF

 No. 214, Judgment, PageID#3854) This Court also ordered that Mr. Phelps self-surrender to

 prison, but that the United States Marshals and the Bureau of Prisons not assign a self-surrender

 date prior to January 1, 2021. (ECF No. 214, Judgment, PageID#3854) On August 4, 2020, Mr.

 Phelps filed a notice of appeal. (ECF No. 216, Notice of Appeal, PageID#3863-64)

 Subsequently, the United States Court of Appeals for the Sixth Circuit appointed undersigned

 counsel to represent Mr. Phelps on appeal.

        Mr. Phelps now respectfully asks this Court to extend his self-surrender date. As this

 Court is aware, Mr. Phelps suffers from back pain, high blood pressure, diabetes, heart ailments,

 and right leg pain. (ECF No. 218-1, Statement of Reasons, PageID#3875; ECF No. 219, Sealed

 Presentence Investigation Report, PageID#3890) He was previously injured in two separate

 motor vehicle accidents and has underwent a total of 15 surgeries (more since that time). (ECF

 No. 219, Sealed Presentence Investigation Report, PageID#3890)          These surgeries include

 repairing his leg, for his heart, and for a knee replacement. (Id.) Mr. Phelps also takes several

 medications for his ailments and prior to sentencing was placed on a permanent heart monitor

 because of irregularities in his heartbeat. (Id., PageID#3891, 3914)

        This Court imposed the current self-surrender date due in large part to the COVID-19

 pandemic and to Mr. Phelps' medical conditions. (ECF No. 256, 07/28/2020 Sentencing

 Transcript, PageID#4781-85) Unfortunately, Mr. Phelps' medical conditions remain, and if

 anything, the pandemic has worsened in recent weeks. According to Mr. Phelps' doctor, "[i]fhe




                                                 2
Case: 6:17-cr-00036-CHB-HAI Doc #: 261 Filed: 11/17/20 Page: 3 of 6 - Page ID#: 4835




 was to be incarcerated and contract COVID-19 it would have the potential to cause significant

 illness." (Exhibit A, Letter from Gregory Sherry, M.D.) The reasons for extending the self

 surrender date apply to a further extension with equal if not greater vigor.

        The current conditions with respect to the COVID-19 pandemic within BOP facilities

 render Mr. Phelps at grave risk of serious complications if infected with COVID-19. See, e.g.,

 United States v. Muniz, Civ. A. No. 4:09-CR-0199-1, 2020 WL 1540325, at *1 (S.D. Tex. Mar.

 30, 2020) (noting that "news reports of the virus's spread in detention centers within the United

 States ... demonstrate that individuals housed within our prison systems nonetheless remain

 particularly vulnerable to infection [from COVID-19]") (citations omitted). Courts across the

 country have recognized the serious risks presented by the pandemic and have extended self-

 surrender dates accordingly.     See., e.g., United States v. Benjamin, Criminal No. 18-0121,

 Memorandum Opinion and Order (D.C.D.C. Oct. 16, 2020) (noting the extensions of self-

 surrender from June 5, 2020, first to September 3, 2020, then to November 2, 2020, and then to

 March 3, 2021); United States v. Garlock, No. 18-cr-418-VC-1, 2020 WL 1439980, at *1 (N.D.

 Cal. Mar. 25, 2020) (extending surrender date and stating that "[b]y now it almost goes without

 saying that we should not be adding to the prison population during the COVID-19 pandemic if

 it can be avoided")).

        Further, a convicted defendant may request release pending appeal pursuant to 18 U.S.C.

 § 3143(b) by making two separate showings. First, the defendant must establish by clear and

 convincing evidence that he does not present a flight risk or a risk of danger to the safety of any

 other person or the community.        18 U.S.C. § 3143(b)(l)(A).      Second, the defendant must

 demonstrate that the appeal is not for the purpose of delay and raises a substantial question of

 law or fact "likely to result" in reversal, a new trial, a reduced sentence, or a similarly favorable




                                                  3
Case: 6:17-cr-00036-CHB-HAI Doc #: 261 Filed: 11/17/20 Page: 4 of 6 - Page ID#: 4836



 result. 18 U.S.C. § 3143(b)(l)(B); United States v. Chilingirian, 280 F.3d 704, 709 (6th Cir.

 2002). A defendant is not required to demonstrate that he or she will actually win the appeal as

 long as the claim he is raising is substantial and would entitle him or her to relief if the appeal

 were resolved in his favor. United States v. Pollard, 778 F.2d 1177, 1181-82 (6th Cir. 1985).

        As to the first prong, there can be absolutely no claim that Mr. Phelps presents a flight

 risk or a risk of danger to the safety of any other person or the community. Born in 1961, Mr.

 Phelps is currently 59 years old.      (ECF No. 219, Sealed Presentence Investigation Report,

 Page1D#3888) He has been married since 1980, and his wife is self-employed at Cumberland

 Tire. (Id., Page1D#3888-89) They continue to reside in Somerset, Kentucky. (Id., Page1D#3890)

 He has no concerns with his mental or emotional health, or with drug or alcohol abuse. (Id.)

        The offenses at issue are non-violent, and Mr. Phelps has no history of violence. In fact,

 Mr. Phelps has no criminal history whatsoever. (Id., Page1D#3887) Significantly, after both the

 jury's verdict and sentencing, this Court did not order Mr. Phelps into custody, again

 demonstrating the lack of a flight risk or a risk of danger to others.

        As to the second prong, undersigned counsel is still familiarizing himself with the record

 in this case. Extending the self-surrender date will allow counsel to more efficiently work with

 Mr. Phelps on his appeal. While counsel cannot with certainty state what issues will or will not

 be raised on appeal, counsel does anticipate raising issues regarding sufficiency of the evidence;

 the calculation of his Guideline sentence including the base offense level, specific offense

 characteristics, and application of the obstruction of justice enhancement per USSG §3Cl.1; and

 whether a term of imprisonment comported with the facts set forth in 18 U.S.C. § 3553(a). (See

 ECF No. 219, Sealed Presentence Investigation Report, Page1D#3913-14, 3916-17) Mr. Phelps

 would be entitled to resentencing if the Sixth Circuit finds error with the Guideline calculations.




                                                   4
Case: 6:17-cr-00036-CHB-HAI Doc #: 261 Filed: 11/17/20 Page: 5 of 6 - Page ID#: 4837



 See Molina-Martinez v. United States, 136 S. Ct. 1338, 1345 (2016) ("When a defendant is

 sentenced under an incorrect Guidelines range--whether or not the defendant's ultimate sentence

 falls within the correct range--the error itself can, and most often will, be sufficient to show a

 reasonable probability of a different outcome absent the error.").

        If extension of self-surrender is not granted, Mr. Phelps may have served a substantial

 portion or all of his sentence. It is often more than one year before a criminal case is decided in

 the Sixth Circuit. In light of Mr. Phelps' significant health issues, the COVID-19 pandemic, and

 the substantial issues to be resolved, fairness requires the extension of self-surrender. There is

 no doubt Mr. Phelps will report to prison as directed once these issues are resolved.

        For all the foregoing reasons, Mr. Phelps respectfully asks this Court to extend the time

 for him to report to prison from January 1, 2021 to 30 days after the Sixth Circuit Court of

 Appeals decision if a new trial is not ordered.




                                               Kort Gatterdam (0040434)
                                               CARPENTER LIPPS & LELAND LLP
                                               280 Plaza, Suite 1300
                                               280 North High Street
                                               Columbus, Ohio 43215
                                               Telephone: (614) 365-4100
                                               Facsimile: (614) 365-9145
                                               E-mail: gatterdam@carpenterlipps.com
                                               Counsel for Defendant-Appellant




                                                   5
Case: 6:17-cr-00036-CHB-HAI Doc #: 261 Filed: 11/17/20 Page: 6 of 6 - Page ID#: 4838




                                   CERTIFICATE OF SERVICE

          I certify that a copy of the foregoing was served by first class U.S. mail, postage prepaid,

 this 13th day of November, 2020, upon:

 Charles P. Wisdom, Jr.
 Kathryn M. Anderson
 Kenneth Taylor
 Assistant U.S. Attorneys
 Office of the U.S. Attorney
 260 W. Vine Street, Suite 300
 Lexington, KY 40507

                                                Kort Gatterdam

 050-1427-811118




                                                   6
